244 Kan. 193 (1989)
767 P.2d 1308
STATE OF KANSAS, Appellee,
v.
ROBERT LYNN LUCAS, Appellant.
No. 60,939
Supreme Court of Kansas.
Opinion on rehearing filed January 20, 1989.
Karen Mayberry, assistant appellate defender, argued the cause, and Rosanne Piatt, assistant appellate defender, and Benjamin C. Wood, chief appellate defender, were on the briefs for appellant.
Dennis W. Moore, district attorney, argued the cause, and Michael B. Buser, assistant district attorney, and Robert T. Stephan, attorney general, were with him on the brief for appellee.
The opinion of the court was delivered by
McFARLAND, J.:
In our original opinion, defendant's conviction of the child abuse of Shannon Woodside was affirmed, and his convictions of felony murder and child abuse of Shaina Woodside were reversed and the case was remanded for further proceedings. Subsequently, the State filed a motion for rehearing. The motion was granted on August 26, 1988.
The case was reargued on December 8, 1988. After due consideration, we affirm our original opinion.
MILLER, C.J., and SIX, J., dissenting.
HERD, J., I reassert my dissent to the original opinion.